Citation Nr: 1030986	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to restoration of service connection for renal 
dysfunction as secondary to service-connected hypertension.

2.  Entitlement to restoration of service connection for episodes 
of congestive heart failure with asymptomatic carotid artery 
stenosis and erectile dysfunction as secondary to service-
connected hypertension.

3.  Entitlement to special monthly compensation based the loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of special monthly compensation based on the loss of 
use of a creative organ will be remanded to the RO through the 
Appeals Management Center (AMC).  The Veteran will be notified of 
any action that he needs to undertake.


FINDINGS OF FACT

1. The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

2.  The record reflects that the July 2003 rating decision's 
establishment of service connection for renal dysfunction was 
unequivocally in error as no renal dysfunction was clinically 
demonstrated then or now.

3.  A finding that that the Veteran had not been clinically 
diagnosed with hypertension with congestive heart failure with 
asymptomatic carotid artery stenosis and erectile dysfunction at 
the time of the November 2004 rating decision severing service 
connection for the disability was unequivocally in error.



CONCLUSIONS OF LAW

1.  The criteria for the severance of service connection for 
renal dysfunction are met as the original grant was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.105, 3.203, 
3.303 (2009).

2.  The criteria for the severance of service connection for 
episodes of congestive heart failure with asymptomatic carotid 
artery stenosis and erectile dysfunction as secondary to service-
connected hypertension have not been met.  38 U.S.C.A          §§ 
101, 1110, 1111, 1131, 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.105, 3.203, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 
3.957 (2009), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous, with the burden of proof being upon the Government.  
See 38 C.F.R. § 3.105(d).

Specifically, when severance of service connection is warranted, 
a rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).

The United States Court of Appeals for Veterans Claims (Court) 
has analyzed the evidentiary standard for clear and unmistakable 
error (CUE) in several opinions. Most of these opinions address 
the appeals of claimants seeking a finding of CUE in a past 
denial of benefits, but the Court has held that the standard for 
CUE is equally applicable to VA for claims involving the 
severance of service connection based on CUE.  Once service 
connection has been granted, it may be withdrawn only after VA 
complies with specific procedures and if the Secretary meets his 
high burden of proof.  See Baughman, 1 Vet. App. at 566.

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Although the same standards for determining whether there was CUE 
in a final decision apply when determining whether, for the 
purpose of severing service connection, there was CUE in a 
decision granting service connection, 38 C.F.R.      § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  In fact, 
in specifically stating that, "[a] change in diagnosis may be 
accepted as a basis for severance," 38 C.F.R.          § 3.105(d) 
clearly contemplates the consideration of evidence acquired after 
the granting of service connection.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998).

Analysis

Service connection for renal dysfunction and episodes of 
congestive heart failure with asymptomatic carotid artery 
stenosis and erectile dysfunction, all as secondary to service-
connected hypertension, was granted in July 2003.  In a June 2004 
rating decision also mailed in June 2004, the RO proposed to 
sever service connection for these disabilities.  After complying 
with the applicable procedural safeguards, the originating agency 
severed service connection for renal dysfunction and episodes of 
congestive heart failure with asymptomatic carotid artery 
stenosis and erectile dysfunction, as secondary to service-
connected hypertension.  The rating decision which effectuated 
the severance explained that the granting of service connection 
was clearly and unmistakably erroneous as the record failed to 
show that these disabilities had been clinically diagnosed.

The pertinent evidence of record includes an extensive history of 
VA outpatient treatment records noting treatment for a variety of 
disabilities.  In March 1997, erectile dysfunction was noted.  
This disability was again recorded in April 2006, along with a 
notation of "probable multiple medical causes."  In January 
2003, it was noted that the Veteran's creatinin level was 1.0; 
however, no diagnosis of a renal problem was indicated.  In March 
2003, carotid bruit was indicated.  The Veteran then underwent a 
vascular laboratory carotid duplex examination, which revealed 50 
to 70 percent right internal carotid artery stenosis.

The Veteran was also afforded a VA examination in May 2003.  The 
examiner noted the Veteran's medical history, including severe 
episodes of congestive heart failure, the last of which was a few 
years ago.  Intermittent shortness of breath, pedal edema, and 
retention of fluids was also indicated.  Urinary frequency, 
urgency, and incontinence, but no known problems with his kidneys 
were also noted.  Coronary artery stenosis was also included in 
the Veteran's medical history.  On examination, bilateral carotid 
bruits, worse left than right were noted.  The examiner also 
indicated that he reviewed the Veteran's recent carotid duplex 
examination and EKG readings. Moreover, the examiner referenced a 
2001 stress test showing a ventricular ejection fraction of 57 
percent.  Based on the physical examination and a review of the 
Veteran's medical record, he noted an impression of hypertension 
with episodes of congestive heart failure with erectile 
dysfunction.  Asymptomatic carotid artery stenosis was also 
diagnosed.  

The Board notes that the July 2003 rating decision granted 
service connection for renal dysfunction as secondary to service-
connected hypertension largely on the basis of abnormal creatinin 
readings of 1.0 in 2002 and 2003, as the RO acknowledged in the 
rating decision that renal dysfunction was not found during VA 
examination or in VA outpatient treatment records.  The Board 
notes that the Veteran has also not presented any other evidence 
from a medical provider establishing a diagnosis of renal 
dysfunction that is related to hypertension.

Service connection can only be granted for a disability resulting 
from disease or injury.  An abnormal creatinin level is a 
laboratory finding.  It is not a disability for which service 
connection can be granted.  No symptoms, clinical diagnosis or 
impairment has been associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits and service connection is not 
warranted.  See 38 C.F.R. § 3.303.  Since the record fails to 
establish a diagnosis of renal dysfunction, the RO, in its July 
2003 decision, erred by concluding that the Veteran had been 
diagnosed with renal dysfunction and that service connection was 
warranted.

For the reasons stated above, the Board finds that the RO 
followed the proper procedures for severing service connection 
for renal dysfunction and secondary to service-connected 
hypertension. The award for this condition was clearly and 
unmistakably erroneous, and therefore, the appeal must be denied.

With respect to whether the grant of service connection for 
episodes of congestive heart failure with asymptomatic carotid 
artery stenosis and erectile dysfunction as secondary to service-
connected hypertension was clearly and unmistakably erroneous, 
the Board notes that the RO also severed service connection for 
this disability on the basis of a lack of clinical diagnosis.  
However, the Board observes the findings of the May 2003 examiner 
of several past episodes of congestive heart failure.  After a 
physical examination and review of the Veteran's medical history, 
the examiner noted an impression of hypertension with episodes of 
congestive heart failure with erectile dysfunction and 
asymptomatic carotid artery stenosis. Moreover, right internal 
carotid artery stenosis and erectile dysfunction were previously 
recorded in VA outpatient treatment records.

Accordingly, there is no basis in the record for finding that the 
Veteran clearly and unmistakably has not been diagnosed with 
congestive heart failure with asymptomatic carotid artery 
stenosis and erectile dysfunction, as secondary to service-
connected hypertension.  Accordingly, restoration of service 
connection for episodes of congestive heart failure with 
asymptomatic carotid artery stenosis and erectile dysfunction as 
secondary to service-connected hypertension is warranted.

It is noted that the Veterans Claims Assistance Act of 2000 is 
not for application in cases concerning clear and unmistakable 
error.  The Veteran has been notified of what it would take to 
allow the denied issue in this case.  As there is no evidence of 
the disability at issue, no further development or notice would 
provide a basis for allowing that claim.  The other claim is 
allowed, so there is no additional development or notice 
indicated as to that issue.


ORDER

Entitlement to restoration of service connection for renal 
dysfunction as secondary to service-connected hypertension is 
denied.

Entitlement to restoration of service connection for episodes of 
congestive heart failure with asymptomatic carotid artery 
stenosis and erectile dysfunction as secondary to service-
connected hypertension is granted.


REMAND

As noted in a prior Board decision, the special monthly 
compensation issue herein on appeal is intertwined with the 
erectile dysfunction issue decided above.  In view of the 
favorable action on that issue, this issue needs initial 
readjudication by the AMC/RO.

In view of the foregoing, this issue is REMANDED for the 
following actions:

RO/AMC should readjudicate the issue of 
special monthly compensation based on the 
loss of use of a creative organ, based on 
the action taken above.  If it is 
determined that additional examination or 
other development is needed before a 
decision can be reached, such development 
should be accomplished.
To the extent the benefits sought on appeal are not granted, the 
Veteran and his representative should be provided with a 
supplemental statement of the case and offered an appropriate 
period of time to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


